DETAILED ACTION
	Applicant’s amendments to the claims, filed on 4/21/2021, were received. Claims 1-10, 12, 14-20 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
No limitations are interpreted under 35 U.S.C. 112(f) since the claims have been amended such that no limitations currently meet the 3-prong analysis. See MPEP 2181.
	


Claim Rejections - 35 USC § 112
The previous rejection under 35 U.S.C. 112(b) on claim 8 is withdrawn since the claim has been amended.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 1 recites “the dispense unit” in lines 13-14. There is lack of antecedent basis for this limitation in the claim since claim 1 previously recites “a dispenser”. The limitation will be interpreted as “the dispenser” for clarity and consistency.

Claim 9 recites “the dispense unit” in lines 9-10. There is lack of antecedent basis for this limitation in the claim since claim 9 previously recites “a dispenser”. The limitation will be interpreted as “the dispenser” for clarity and consistency.

	Claim 11 recites “the dispense unit” in line 2. As mentioned above, there is lack of antecedent basis for this limitation in the claim. The limitation will be interpreted as “the dispenser” for clarity and consistency.

Claim Rejections
	The previous claim rejections under 35 U.S.C. 103 are withdrawn since independent claims 1 and 9 were amended.



Claim Rejections - 35 USC § 103
Claims 1, 2, 6, 7, 8, 9, 10, 14, 16, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078, already of record).

	Regarding claim 1, Takamori teaches system (COT) for dispensing liquid on a substrate W (see for example Figs. 4 and 7), comprising: 

a nozzle 86 (dispenser) configured to dispense liquid on a working surface of the substrate W while the substrate W is being rotated on the chuck 25 (substrate holder) (col. 9, lines 27-36); 
a sensor 105 (video camera) positioned to capture images of the working surface of the substrate W while the substrate W is being rotated (col. 8, lines 30-58; col. 10, lines 35-53); 
a controller 110 (implicit of processor) configured to examine images received from the sensor 105 (video camera) of a first liquid on the working surface of the substrate W, the controller 110 (implicit of processor) configured to generate real-time feedback data while the substrate W is rotating with the first liquid thereon (col. 8, lines 30-58; col. 10, lines 10-16; col. 10, lines 35-53); and
 a controller 110 (system controller) connected to the chuck 52 (substrate holder) and connected to the nozzle 86 (dispense), the controller 110 (system controller) configured to make a real-time adjustment of the volume of the first liquid dispensed onto the working surface of the substrate W based on the real-time feedback data while the substrate W is rotating with the first liquid thereon (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).
	It is recognized that col. 9, lines 53-57 of Takamori discloses “If the spreading speed of the outline exceeds the predetermined speed, a control signal is output from the unit controller 110 to, for example, the drive motor 54, and the speed of the rotation of the wafer W is decreased based on the control signal in the following coating processing.”
	However, col. 10, lines 10-16 of Takamori alternatively discloses “Moreover, to prevent a scratchpad, it is suitable to control both the rotation speed of the wafer W and the amount or the speed of the resist solution R discharged. In this case, when the unit controller 110 discriminates that the spreading speed of the outline exceeds the predetermined speed, both the drive motor 54 and the stepping motor 112 are controlled by the unit controller 110.” 
	Further, col. 14, lines 62-67 through col. 15, lines 1-5 of Takamori discloses “wherein when an irregular waveform formed by breaking the outline of the outer periphery of the coating solution is detected, said controlling means maintains a width in the direction of a radius of the irregular waveform and performs at least one of reduction in the substrate rotation speed, increase in the discharge amount of the coating solution, and increase in the coating solution discharge rate if the width exceeds a predetermined value.”
	The term “when” has been interpreted “at the time that” (see https://www.thefreedictionary.com/when) and thus interpreted as corresponding to action in “real-time”. Thus, the apparatus of Takamori is presumed to be operable as-disclosed to make adjustments both in real-time and in subsequent coating processes, in accordance with MPEP 716.07.




	Takamori does not explicitly teach a stroboscope.
However, Fitzsimmons teaches a stroboscope (strobe) configured to illuminate the working surface of the substrate by repeatedly flashing light to generate real-time feedback, for the benefit of enhancing resolution of the camera to detect coating defects and generate real-time feedback (col. 3, lines 54-67 through col. 4, lines 1-10). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a strobe with the camera in the apparatus of Takamori, as taught by Fitzsimmons, for the benefit of enhancing resolution of the camera to detect coating defects and generate real-time feedback.

	Regarding claim 2, Takamori further teaches that the controller 110 (system controller) is further configured to make a real-time adjustment of a rotational velocity of the chuck 52 (substrate holder) based on the real-time feedback data (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4). 
Regarding claim 6, Takamori further teaches that the controller 110 (system controller) is configured to increase the volume of the first liquid dispensed on the working surface of the substrate W based on the real-time feedback data indicating an irregular waveform or scratchpad (insufficient coverage) of the first liquid on the working surface of the substrate W (col. 1, lines 42-53; col. 10, lines 44-52; col. 14, lines 62-67 through col. 15, lines 1-4).



Regarding claim 8, as mentioned above, the apparatus of the combination of Takamori and Fitzsimmons teaches a sensor 105 (video camera) (Takamori: col. 8, lines 30-58; col. 10, lines 35-53) and including a strobe to yield stroboscopic images (Fitzsimmons: col. 3, lines 54-67 through col. 4, lines 1-10).
Takimori further teaches that the controller 110 (implicit of processor), based on examination of video of movement of resist solution (photoresist) via sensor 105 (video camera), is configured to monitor via display device 113 a coating progression of resist solution (photoresist) across the working surface of the substrate W and thus configured generate the real-time feedback data indicating when sufficient resist solution (photoresist) has been dispensed for full coverage of the working surface of the substrate W (col. 8, lines 30-37; col. 10, lines 54-60; col. 11, lines 20-31; see for example Fig. 8).

	Regarding claim 9, Takamori teaches system (COT) for dispensing liquid on a substrate W (see for example Figs. 4 and 7), comprising: 

a nozzle 86 (dispenser) configured to dispense liquid on a working surface of the substrate W (col. 9, lines 27-36); 
a sensor 105 (video camera) positioned to capture images of the working surface of the substrate W (col. 8, lines 30-58; col. 10, lines 35-53); 
a controller 110 (implicit of processor) configured to examine images of movement of a first liquid on the substrate W and generate real-time feedback data (col. 8, lines 30-58; col. 10, lines 10-16; col. 10, lines 35-53); and
 a controller 110 (system controller) connected to the chuck 52 (substrate holder) and connected to the nozzle 86 (dispense), the controller 110 (system controller) configured to make a real-time adjustment of a given dispense operation of the first liquid on the substrate W based on the real-time feedback data corresponding to the given dispense operation (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).
	As mentioned above, it is recognized that col. 9, lines 53-57 of Takamori discloses “If the spreading speed of the outline exceeds the predetermined speed, a control signal is output from the unit controller 110 to, for example, the drive motor 54, and the speed of the rotation of the wafer W is decreased based on the control signal in the following coating processing.”
	However, col. 10, lines 10-16 of Takamori alternatively discloses “Moreover, to prevent a scratchpad, it is suitable to control both the rotation speed of the wafer W and the amount or the speed of the resist solution R discharged. In this case, when the unit both the drive motor 54 and the stepping motor 112 are controlled by the unit controller 110.” 
	Further, col. 14, lines 62-67 through col. 15, lines 1-5 of Takamori discloses “wherein when an irregular waveform formed by breaking the outline of the outer periphery of the coating solution is detected, said controlling means maintains a width in the direction of a radius of the irregular waveform and performs at least one of reduction in the substrate rotation speed, increase in the discharge amount of the coating solution, and increase in the coating solution discharge rate if the width exceeds a predetermined value.”
	The term “when” has been interpreted “at the time that” (see https://www.thefreedictionary.com/when) and thus interpreted as corresponding to action in “real-time”. Thus, the apparatus of Takamori is presumed to be operable as-disclosed to make adjustments both in real-time and in subsequent coating processes, in accordance with MPEP 716.07.

	Takamori does not explicitly teach a stroboscope.
However, Fitzsimmons teaches a stroboscope (strobe) configured to illuminate the working surface of the substrate by repeatedly flashing light to generate real-time feedback, for the benefit of enhancing resolution of the camera to detect coating defects and generate real-time feedback (col. 3, lines 54-67 through col. 4, lines 1-10). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a strobe with the camera in the apparatus of 

Regarding claim 10, Takamori further teaches that the controller 110 (implicit of processor) is configured to generate the real-time feedback data while the substrate W is rotating with the first liquid thereon, and wherein the real-time adjustment of the given dispense operation is made while the substrate W is rotating with the first liquid thereon (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).

	Regarding claim 14, Takimori further teaches that the controller 110 (implicit of processor) is configured to monitor a coating progression of the resist solution (first liquid) on the substrate W and generate the real-time feedback data indicating more volume of the resist solution (first liquid) to be dispensed (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4). Takimori further teaches that this results in the coating solution being uniformly applied (i.e., substrate fully coated) and avoiding excessive coating solution (i.e., minimum volume dispensed) col. 14, lines 12-22).

	Regarding claim 16, Takimori further teaches that the controller 110 (system controller) is configured to make a real-time adjustment of a rotational velocity of the chuck 52 (substrate holder) based on the real-time feedback data (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).



	The expressions “outer meniscus” and “inner meniscus” in claims 19 and 20 have been interpreted according to Applicant’s specification to refer to the edge of the liquid (Spec., para 0042, 0047; Drawings, Figs. 2 (ref. no. 129) and Fig. 7 (ref. no. 121)).
Regarding claims 19 and 20, as mentioned above, the apparatus of the combination of Takmimori and Fitzsimmons teaches a video camera including a strobe to yield stroboscopic images. 
Takimori further teaches that the controller 110 (implicit of processor), based on examination of video of movement of resist solution (first liquid), is configured to monitor a coating progression of photoresist across the surface of the substrate W (col. 8, lines 30-37; col. 10, lines 54-60; col. 11, lines 20-31; see for example Fig. 8). This implies monitoring inner and outer edges of the liquid since the inner and outer edges of the liquid determine progression of the resist solution (first liquid) (see MPEP 2144.01).

Claims 3, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078, already of record) as applied to claims 1, 9, and 16 above, and in further view of Sanada (USP 5843527, already of record).
Regarding claim 3, as mentioned above, the previous art combination above teaches a stroboscope to generate real-time feedback data.
The previous art combination above does not explicitly teach that the stroboscope is configured to illuminate the working surface of the substrate in phase with substrate rotation. 
However, Sanada teaches a stroboscope (40) configured to illuminate the working surface of the wafer W (substrate) in phase with rotation, for the benefit of avoiding irregular reflection (col. 53, lines 5-23; col. 54, lines 6-14). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the strobe to illuminate the substrate in-phase with rotation in the previous art combination above, as taught by Sanada, for the benefit of avoiding irregular reflection.

	Regarding claim 12, Takimori further teaches that the controller 110 (system controller) is configured to make a real-time adjustment of a volume of the resist solution (first liquid) dispensed onto the substrate W based on the real-time feedback data while the substrate W is rotating (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).




The previous art combination above does not explicitly teach a stroboscopic image generation system.
	However, Sanada further teaches a stroboscopic image generation system (53) configured to generate stroboscopic images of the working surface of the substrate during substrate rotation, for the benefit of observing how the photoresist solution spreads (for stroboscope see col. 27, lines 25-59; for generation system and motivation see col. 31, lines 4-45). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a stroboscopic image generation system with the previous art combination above, as taught by Sanada, for the benefit of observing how the photoresist solution spreads.

	Regarding claim 15, as mentioned above, Takimori further teaches that the controller 110 (implicit of processor) is configured to monitor a coating progression of the resist solution (first liquid) on the substrate W and receive real-time feedback data indicating that the substrate W is fully covered (col. 8, lines 30-37; col. 10, lines 54-60; col. 11, lines 20-31; see for example Fig. 8).
	Takimori does not explicitly teach that the controller 110 is configured to identify (i.e., or “flag”) when the substrate W is fully covered and stop dispensing fluid when (i.e., in response to) receiving the real-time feedback data indicating that the substrate W is fully covered.


Regarding claim 17, as mentioned above, the apparatus of the combination of Takimori and Fitzsimmons teaches a video camera including a strobe to yield stroboscopic images. 
Takimori further teaches that the controller 110 (system controller) is configured to dispense in real-time, based on examination of the video of movement of the resist solution (first liquid), a volume of the resist solution (first liquid) to fully cover the substrate W (col. 1, lines 42-53; col. 10, lines 10-16; col. 10, lines 44-52; col. 14, lines 62-67 through col. 15, lines 1-4).
Takimori does not explicitly teach that the dispense volume that is less than 150% of a coverage volume needed.
However, Sanada further teaches dispensing a fluid volume for an amount of time that eliminates excessive photoresist supply (i.e., to be less than 150% of a coverage volume needed), for the benefit of achieving resource saving (col. 30, lines .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078, already of record) as applied to claim 1 above, and in further view of Davlin (US 2003012868, already of record).
	Regarding claim 4, as mentioned above, Takamori further teaches that the controller 110 (system controller) is configured to dispense an initial volume of resist solution (first liquid) on the substrate W and increase the volume of the resist solution (first liquid) dispensed on the substrate W based on the real-time feedback data indicating an irregular waveform or scratchpad (insufficient coverage) of the resist solution (first liquid) on the substrate W (col. 1, lines 42-53; col. 10, lines 10-16; col. 10, lines 44-52; col. 14, lines 62-67 through col. 15, lines 1-4).
Takamori does not explicitly teach dispensing an additional discrete volume of the resist solution (first liquid) after the initial volume of the resist solution (first liquid), the additional volume being sufficient to complete full coverage of the resist solution (first liquid) on the working surface of the substrate.
However, Davlin teaches dispensing an initial volume of liquid on the substrate (112), and then dispensing an additional discrete volume of liquid on the substrate (112), for the benefit of completely covering the substrate (112) with the liquid (para .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078, already of record) as applied to claim 1 above, and in further view of Wang (US 20170248848).
Regarding claim 5, as mentioned above, Takamori further teaches that the sensor 105 (video camera) is configured to generate real-time feedback data indicating either sufficient or insufficient coverage of the liquid on the substrate W (col. 8, lines 30-37; col. 10, lines 54-60; col. 11, lines 20-31; see for example Fig. 8). Takamori further teaches that the controller 110 (system controller) is configured to adjust the rotational speed of the chuck 52 (substrate holder) based on the real-time feedback data (col. 8, lines 30-58; col. 10, lines 10-16; col. 14, lines 62-67 through col. 15, lines 1-4).
Takamori does not explicitly teach increasing the rotational speed of chuck 52 (substrate holder) due to insufficient coverage of the first liquid on the substrate.
	However, Wang teaches that it is generally well known in the art to increase the rotation speed for forming a photoresist layer on a wafer for the benefit of ensuring that the entire surface of the wafer is evenly coated with photoresist (para 0005). It is implicit that this step is carried out during the coating process when the photoresist is not evenly coated (i.e., insufficient coverage). Thus, it would have been obvious to a person of .
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078, already of record) as applied to claim 9 above, and in further view of Mobbs (USP 8830367, already of record).
	Regarding claim 11, Takimori further teaches that the chuck 52 (substrate holder) is configured to hold and rotate a semiconductor wafer (col. 13, lines 38-53).
	Takimori further teaches that the nozzle 86 (dispenser) includes a dispense nozzle that is removably positioned above the substrate W via holder 100 (col. 9, lines 27-36; col. 10, lines 23-31; see for example Fig. 5).
	
	As mentioned above, Takimori teaches sensor 105 (video camera).
	Takimori does not explicitly teach that the camera has a shutter speed capable of capturing at least 69 frame per second.
	However, Mobbs teaches a camera having a shutter speed capable of capturing more than 69 fps (frames per second), for the benefit of reducing roller shutter artifacts (col. 4, lines 53-68 through col. 5, lines 1-14). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takamori (USP 6319317) in view of Fitzsimmons (USP 6493078, already of record) as applied to claim 9 above, and in further view of Uemae (US 20160089688, already of record).
	Regarding claim 13, as mentioned above, Takimori teaches sensor 105 (video camera) positioned to capture images of a region of the substrate W (see for example Fig. 8).
	The previous art combination above does not explicitly teach multiple cameras.
	However, Uemae teaches using a plurality of cameras positioned to capture images, for the benefit of capturing images of different regions (SA, PA) at the same timing (para 0095; see for example Fig. 7). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide multiple cameras, for the benefit of capturing images of different regions at the same timing.

Double Patenting
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/247,772 in view of Takamori (USP 6319317).

However, Takimori teaches a controller 110 (system controller) configured to adjust a volume of the resist solution (first liquid) dispensed onto the working surface of the substrate W in real-time based on the real-time feedback data while the substrate W is rotating with the resist solution (first liquid) thereon, for the benefit of the coating solution being uniformly applied and avoiding excessive coating solution (col. 2, lines 50-67; col. 1, lines 42-53; col. 10, lines 44-52; col. 14, lines 62-67 through col. 15, lines 1-4; for motivation see col. 14, lines 12-22). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of claim 1 of Application No. 16/247,772 to adjust the dispense operation by making a real-time adjustment of the volume of liquid dispensed on the substrate, as taught by Takimori, for the benefit of the coating solution being uniformly applied and avoiding excessive coating solution.
This is a provisional nonstatutory double patenting rejection.

Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/247,772. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus.” The species in that case will In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960).  See MPEP 2131.02.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Examiner has reviewed the patent prosecution for co-pending Application No. 16/247,777. The Examiner finds that Takimori discloses making real-time adjustments in response to real-time feedback data as recited in independent claims 1 and 9 of the instant application for the reasons mentioned above (see Action above).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717